      Exhibit 10.45
PLATINUM LONG TERM GROWTH IV, LLC
152 West 57th Street, 54th Floor
New York, New York 10019




Via Facsimile and First Class Mail


Effective April 8, 2009




Re:           FORBEARANCE AGREEMENT


Ladies and Gentlemen:


Reference is made to the $2,750,000 8% Senior Secured Promissory Note due March
6, 2009, issued on or about March 6, 2007, the $150,000 8% Senior Secured
Promissory Note due March 6, 2009, issued on or about August 4, 2008, the
$190,000 Senior Secured Promissory Note due January 31, 2010, issued on or about
September 29, 2008, the $59,500 Senior Secured Promissory Note due January 31,
2010, issued on or about October 31, 2008 and the $14,941.34 8% Senior Secured
Promissory Note, issued on or about February 20, 2009 (together the “Notes”)
from NaturalNano, Inc. and NaturalNano Research, Inc. (jointly and severally,
the “Borrower”) to Platinum Long Term Growth IV, LLC (the
“Lender”).  Capitalized terms used herein and not otherwise defined shall have
the respective meanings given in the Notes.


The Borrower has requested that the Lender forbear from exercising its various
rights and remedies under the Notes and other related documents (collectively,
the “Loan Documents”) that may otherwise be exercised by the Lender on the date
hereof, in order to provide the Borrower with additional time during which it
may resolve its current financial problems.


The Lender is prepared to forbear from demanding payment of principal on the
Notes on the Maturity Date of the Notes, or taking any other action to collect
the principal amount of the Notes until the earlier of May 20, 2009 (unless
extended by the Lender in its discretion) or the termination of the Forbearance
Period pursuant to the terms of this Letter Agreement (such period, the
“Forbearance Period”), provided the Borrower accepts and agrees to the terms,
conditions and covenants set forth herein, and communicates such acceptance (by
delivering a signed copy of this Letter Agreement) to the Lender no later than
5:00 p.m. on April 8, 2009; provided further it is understood that Borrower is
obligated to make all interest payments required under the Notes during the
Forbearance Period.


Upon execution by the Borrower, this letter shall be a binding agreement among
the respective parties hereto (referred to as the “Letter Agreement”).
 

--------------------------------------------------------------------------------

Effective April 8, 2009
Page 2


By its execution, the Borrower represents, warrants and covenants as follows:


1.           No Duress.   The Borrower has freely and voluntarily entered into
this Letter Agreement after an adequate opportunity to review and discuss the
terms and conditions and all factual and legal matters relevant hereto with
counsel freely and independently chosen by it and this Letter Agreement is being
executed without fraud, duress, undue influence or coercion of any kind or
nature whatsoever having been exerted by or imposed upon any party.
 
2.           Amount Due.  The Borrower does not contest the amounts outstanding
under the Notes as set forth in the Lender’s books and records (the “Outstanding
Amount”).  The Borrower shall also be responsible for reimbursing the Lender for
all costs and expenses, including the fees and expenses of legal counsel that
may be incurred in connection with the enforcement of this Letter Agreement,
which, if incurred, shall be added to the Outstanding Amount.  The Borrower
acknowledges and agrees that the Outstanding Amount, plus interest accrued
thereon, shall be due and owing upon termination of the Forbearance Period.
 
3.           No Defenses.   The Borrower has no defenses, affirmative or
otherwise, rights of setoff, rights of recoupment, claims, counterclaims, or
causes of action of any kind or nature whatsoever against the Lender, its
officers, directors, employees, attorneys, legal representatives or affiliates
(collectively, the “Lender Group”), directly or indirectly, arising out of,
based upon, or in any manner connected with, any transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior
to the execution of this Letter Agreement and accrued, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of the Notes or
any of the terms or conditions of the Loan Documents, or which directly or
indirectly relate to or arise out of or in any manner are connected with the
Notes or any of the Loan Documents; TO THE EXTENT ANY SUCH DEFENSES, AFFIRMATIVE
OR OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS, OR
CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS, COUNTERCLAIMS, AND CAUSES
OF ACTION ARE HEREBY FOREVER WAIVED, DISCHARGED AND RELEASED.
 
4.           Interest Continues to Accrue.    During the Forbearance Period, the
Outstanding Amount shall bear interest at the interest rate set forth under the
Notes (8%); it being understood that the default rate shall apply upon the
occurrence of any Event of Default (other than Existing Defaults) thereunder or
upon termination of the Forbearance Period.
 
5.           Other Notes.  The Borrower agrees that it shall not provide any
holder of the Notes issued on or about March 6, 2007, August 5, 2008, September
29, 2008 or October 31, 2008 (the “Other Notes”) any concession or payment with
respect to such Other Notes without first offering the Lender the opportunity to
receive such payment or concession with respect to the Notes.
 
6.           Forbearance.   During the Forbearance Period, the Lender agrees
that it will not take any further action against the Borrower or exercise or
move to enforce any other rights or remedies provided for in the Loan Documents
or otherwise available to it, at law or in equity, by virtue of the occurrence
and/or continuation of any default or Event of Default under the Notes existing
on the date hereof, including any default relating to the Borrower’s failure to
maintain the effectiveness of any registration statement (the “Existing
Defaults”), or take any action against any property in which the Borrower has
any interest.
 

--------------------------------------------------------------------------------

Effective April 8, 2009
Page 3
 
7.           Lender to Retain all Rights.   It is understood and agreed that
this Letter Agreement does not waive or evidence consent to any default or Event
of Default (including the Existing Defaults) under the Notes or the Loan
Documents.  The parties hereto acknowledge and agree that the Lender (i) shall
retain all rights and remedies it may now have with respect to the Notes and the
Borrower’s obligations under the Loan Documents (“Default Rights”), and (ii)
shall have the right to exercise and enforce such Default Rights upon
termination of the Forbearance Period. The parties further agree that the
exercise of any Default Rights by the Lender upon termination of the Forbearance
Period shall not be affected by reason of this Letter Agreement, and the parties
hereto shall not assert as a defense thereto the passage of time, estoppel,
laches or any statute of limitations to the extent that the exercise of any
Default Rights was precluded by this Letter Agreement.
 
8.           Termination of Forbearance Period.   The Forbearance Period shall
terminate upon the earlier to occur of: (1) 5:00 pm (New York City Time) on May
20, 2009; (2) the Borrower shall fail to observe, perform, or comply with any of
the terms, conditions or provisions of this Letter Agreement as and when
required and/or any other Event of Default (other than the Existing Defaults
occurring prior to the date hereof) shall occur under the Notes or any of the
Loan Documents or any other agreement between the Borrower and the Lender (or
its affiliates) or any other indebtedness issued by the Borrower to the Lender
or its affiliates;  (3) any representation or warranty made herein, in any
document executed and delivered in connection herewith, or in any report,
certificate, financial statement or other instrument or document now or
hereafter furnished by or on behalf of the Borrower in connection with this
Letter Agreement, shall prove to have been false, incomplete or misleading in
any material respect on the date as of which it was made; (4) any suit preceding
or other action is commenced by any other creditor against the Company; or (5) a
court of competent jurisdiction shall enter an order for relief or take any
similar action in respect of the Borrower in an involuntary case under any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law now
or hereafter in effect or a petition for relief under any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar law shall be filed by or
against the Borrower.
 
Upon termination of the Forbearance Period, should the Notes or any of the
Borrower’s obligations under the Loan Documents not be satisfied in full, the
Lender shall be entitled to pursue immediately its various rights and remedies,
including its Default Rights, against the Borrower, all collateral given by the
Borrower to secure the Loan and the obligations under the Loan Documents,
without regard to notice and cure periods, all of which are hereby waived by the
Borrower.   Without limiting the generality of the foregoing, upon termination
of the Forbearance Period, the Lender shall be permitted to immediately exercise
its rights to demand and collect on the Outstanding Amount.
 

--------------------------------------------------------------------------------

Effective April 8, 2009
Page 4
 
If the foregoing is acceptable to you, please sign in the space provided below.

        Sincerely,           PLATINUM LONG TERM GROWTH IV,LLC          
 
By:
/s/ Mark Nordlicht       Name:       Title:  General Manager   





Accepted and Agreed as of this 8th day of April, 2009




NATURALNANO, INC.



           
By: 
/s/James Wemett
         
Name:
         
Title:
       

 


NATURALNANO RESEARCH, INC.
 

           
By: 
/s/James Wemett
         
Name:
         
Title:
       

 
 
 

--------------------------------------------------------------------------------

 